Citation Nr: 0308349	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  00-13 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as due to cigarette smoking during 
active military service.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1962 to 
June 1964.   

The appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1998 decision of the RO.  



FINDINGS OF FACT

1.  All necessary notification and development action has 
been accomplished.  

2.  The veteran first claimed that his pulmonary disability 
might be the result of tobacco use in service prior to June 
10, 1998.  

3.  The veteran is shown to have likely begun smoking 
cigarettes during his period of service between 1962 and 
1964.  

4.  The veteran is shown as likely as not to have developed 
nicotine dependence due to smoking while he was in service.  

5.  The current demonstrated lung disease including COPD and 
emphysema are shown to have been the likely result of the 
long-term cigarette smoking habit and nicotine dependence 
acquired by the veteran during service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by COPD with emphysema are due to 
nicotine dependence related to cigarette smoking that was 
incurred in his active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310, 3.312 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VCAA

Among other things, the VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to notify and assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West , 12 Vet. App. 477 (1999), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations were effective on 
November 9, 2000.  

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  

The record shows that the claimant was notified of the RO's 
decisions.  The RO's December 1998 decision, Statement of the 
Case, Supplemental Statement of the Case and the RO's 
letters, informed the claimant of the information and 
evidence needed to substantiate his claim.  

Specifically, the October 2002 SSOC informed the veteran of 
the particular VCAA laws and regulations.  Thus, VA has met 
its duty of informing the claimant.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records and VA medical records, and VA has associated the 
veteran's private medical reports with the claims file.  The 
claimant has not referenced any unobtained or obtainable 
evidence that might aid his claim.  

Hence, another remand for the RO to address the VCAA, in the 
first instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. at 546 (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided.)

For the reasons previously set forth, the Board finds that 
the claimant has been given ample opportunity to provide 
evidence and argument in support of his claims, and 
determines that the directives of VCAA have been complied 
with regarding VA's duties to notify and to assist him.  

Given the favorable action taken hereinbelow, no prejudice 
results from the Board reaching a decision on the merits of 
this case.  


II.  Service connection for chronic obstructive pulmonary 
disease (COPD)

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In addition, the Board is charged with the duty to assess the 
credibility and weight given to evidence.  Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

A revision to the law regarding claims related to in-service 
tobacco use, enacted by Congress and signed by the President 
as Public Law No. 105-206 on July 22, 1998 (codified at 38 
U.S.C.A. § 1103), now prohibits service connection for death 
or disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  However, this 
prohibition only applies to claims filed after June 9, 1998.  

In this case, the veteran filed his claim in August 1997.  In 
this regard, the Board notes that where, as here, the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). Because the 
veteran's claims were filed in August 1997, the Board will 
consider the law as it existed prior to June 9, 1998.  

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel.  38 U.S.C.A. § 7104(c).  

In one such opinion, the VA General Counsel determined when 
entitlement to benefits might be awarded based upon in-
service tobacco use, specifically finding that direct service 
connection might be established if the evidence showed injury 
or disease resulting from tobacco use in service.  VAOPGCPREC 
2- 93 (Jan. 13, 1993), 58 Fed. Reg. 42,756 (1993).  

The General Counsel issued a clarification of this opinion in 
June 1993, and stated that the opinion did not hold that 
service connection would be established for a disease related 
to tobacco use merely because the affected veteran smoked in 
service.  Rather, the opinion held that any disability, 
allegedly related to tobacco use, which was not diagnosed 
until after service, would not be precluded from being 
service connected.  

However, it must be demonstrated that the disability resulted 
from use of tobacco during service, and the possible effect 
of smoking before or after service must be taken into 
consideration.  VAOPGCPREC 2-93 (June 1993).  

In a May 5, 1997, memorandum, the VA Under Secretary for 
Health stated that nicotine dependence might be considered a 
disease for VA compensation purposes.  

A May 1997 General Counsel opinion stated further that 
secondary service connection may be established, under the 
terms of 38 C.F.R. § 3.310(a), only if nicotine dependence 
that arose in service, and resulting tobacco use, might be 
considered the proximate cause of the disability or death 
that was the basis of the claim.  The determination of 
proximate cause is one of fact, for determination by 
adjudication.  VAOPGCPREC 19-97 (May 13, 1997).  

The VA General Counsel also found that, where the evidence 
indicated a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service that 
led to continued tobacco use after service, the issue then 
becomes whether the illness might be considered secondary to 
the service-incurred nicotine dependence.  The resulting 
disability might be service connected on that basis pursuant 
to 38 C.F.R. § 3.310(a). VAOPGCPREC 19-97 (May 13, 1997); 62 
Fed. Reg. 37,954 (1997).  

That General Counsel decision further found that, assuming 
that nicotine dependence might be considered a disease, the 
two principal questions that must be answered by adjudicators 
in resolving a claim for benefits for tobacco-related 
disability secondary to nicotine dependence were (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence that arose during service 
might be considered the proximate cause of disability 
occurring after service.  

With regard to the first question, the General Counsel held 
that the determination of whether a veteran was dependent on 
nicotine was a medical issue; it was also held that, under 
applicable medical criteria for diagnosing substance 
dependence, "nicotine dependence might be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress," as manifested by certain 
criteria.  VAOPGCPREC 19-97 (May 13, 1997).  

That opinion also held that, with regard to proximate 
causation, if it was determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there was a supervening cause for the 
claimed disability that severs the causal connection to the 
service-acquired nicotine dependence.  VAOPGCPREC 19-97 (May 
13, 1997).  

After a careful review of the record, the Board determines 
that service connection for the veteran's COPD with 
emphysema, as secondary to a nicotine dependence disability 
he acquired during active service, is warranted in this case.  

First, the medical evidence shows that the veteran as likely 
as not first smoked and then became addicted to nicotine 
during his period of active service.  

In this case, the veteran alleges that he never smoked prior 
to service, but that he developed a smoking habit during 
service, and that he continued to smoke after service for 
approximately thirty years.  He has submitted multiple lay 
statements in support of these assertions.  In the absence of 
evidence to the contrary, the Board accepts as credible the 
lay assertions that the veteran began smoking during service. 

Furthermore, based on such assertions, the December 2002 VA 
clinic note and the January 2003 opinion from the veteran's 
private physician constitutes medical evidence that the 
veteran after he began smoking in service developed nicotine 
addiction when he was in the military service.  

The Board notes in this regard that there is no evidence to 
the contrary in the record.  

Hence, the Board finds that an essential criterion for 
establishing service incurrence nicotine dependence has been 
met in this case.  

The question that remains, then, is whether the veteran's in-
service smoking and nicotine dependence is the proximate 
cause of current pulmonary disability. 

The medical evidence of record explicitly addresses the 
likely relationship between the veteran's tobacco use and his 
current COPD and emphysema.  The Board finds it probative 
that the veteran's private physician reached the conclusion 
that the his current lung disability was due to the veteran's 
many years of cigarette smoking, but that the veteran's post-
service cigarette smoking was "perpetuated because of the 
nicotine addiction" that started while the veteran was in 
the military.  

In addition, the Board's review of the record identifies no 
supervening cause for the claimed disability that would serve 
to break the causal link to the service-acquired nicotine 
dependence.  

As the issue of whether the veteran's illness might be 
considered secondary to the service-incurred nicotine 
dependence is one of fact, for determination by adjudication, 
VAOPGCPREC 19-97 (May 13, 1997), the Board finds that, when 
the evidence of record is considered as a whole, and the 
benefit of the doubt is extended to the veteran, the record 
presents a reasonable basis for concluding that the veteran's 
diagnosed service acquired nicotine dependence is the 
proximate cause of the veteran's currently diagnosed COPD, to 
include emphysema.  

In conclusion, because the veteran's COPD with emphysema are 
shown to be secondary to nicotine dependence due to smoking 
that was incurred in service, service connection for COPD and 
emphysema is established.  



ORDER

Service connection for COPD with emphysema is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

